Citation Nr: 1308246	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-43 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of low back strain. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968. 

This matter comes on appeal to the Board of Veteran's Appeals (Board) from a November 2009 rating decision from the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the benefit sought on appeal. 

In regards to representation, the Veteran had been represented by the North Carolina Veterans Service Organization (NCVSO) since 2005 and represented by the Veterans of Foreign Wars of the United States (VFW) since 2010.  In July 2011, the Veteran notified that he wished to revoke all power of attorneys and represent himself.  Consequently, any power of attorney has been revoked and the Veteran is considered to be self-represented in this case.

In a March 2012 correspondence, it appears that the Veteran seeks to reopen a previously denied claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to the above the knee amputation of his right leg.  This matter was denied in a September 2009 rating decision.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.1103.  He now seeks to reopen his claim.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to an increased rating for the service-connected residuals of low back strain.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

The Veteran was last afforded a VA examination to evaluate the severity of low back disability in December 2008.  In June 2011, the Veteran's former representative asserted that the Veteran's disability had significantly worsened since his prior VA examination.  In addition, the Veteran submitted an unsigned and undated statement that he claims is from one of his VA medical provider, which indicates that the Veteran's disability has worsened over the past three years.  VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Accordingly, the Board believes that a VA examination is needed to assess the severity of the Veteran's current lumbar spine symptomatology. 

Prior to any examination, the RO (via the Appeals Management Center (AMC)) should obtain any outstanding records of pertinent treatment.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in April 2011.  Accordingly, the RO/AMC should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  RO/AMC should take appropriate steps to secure any outstanding VA treatment records dating from April 2011 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder. 

2. After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to evaluate the severity of his disability due to residual of low back strain.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed. 

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain. 

The examiner should comment on whether the Veteran experiences unfavorable anklyosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine. 

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician). 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back. 

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore. 

3. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2012). 

4. Following any further development that the RO/AMC deems necessary, the Veteran's claims should then be readjudicated in light of the additional evidence.  If the benefits sought on appeal remain denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



